Citation Nr: 0602860	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the time period prior to January 
7, 2002, to include the issue of entitlement to an 
extraschedular evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the time period from January 7, 
2002, to include the issue of entitlement to an 
extraschedular evaluation.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served a period of active service in the Army 
from April 1954 to April 1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
veteran had a personal hearing with a Hearing Officer at the 
RO in July 2000, an additional personal hearing with Decision 
Review Officer (DRO) at the RO in May 2002, and a Central 
Office hearing with the undersigned Judge from the Board in 
April 2003.  The Board recognizes that the veteran requested 
an additional hearing with the undersigned Judge in a 
September 2005 statement.  Under 38 C.F.R. § 20.700 (2005), 
the veteran is entitled to a hearing on appeal, which he has 
had.  Therefore, another hearing on appeal will not be 
scheduled.

The Board remanded the veteran's claims in September 2003 for 
actions consistent with Veterans Claims Assistance Act of 
2000 (VCAA)(codified at 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2005).  In September 2004, the Board again remanded 
the veteran's claims in for actions consistent with the VCAA 
as well as Stegall v. West, 11 Vet. App. 268 (1998).  The 
appeal is again before the Board for appellate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Prior to January 7, 2002, the veteran's bilateral hearing 
loss is manifested by no worse than Level "III" hearing 
loss for VA purposes in right ear and Level "I" hearing 
loss in the left ear.

3.  From January 7, 2002, the veteran's bilateral hearing 
loss is manifested by no worse than Level "IV" hearing loss 
for VA purposes in right ear and Level "V" hearing loss in 
the left ear.

4.  The veteran's hearing loss does not require frequent 
hospitalization, does not markedly interfere with his 
employment, and does not present such an exceptional or 
unusual disability picture as to make application of the 
rating schedule impractical.


CONCLUSIONS OF LAW

1.  Prior to January 7, 2002, the schedular criteria for a 
compensable evaluation for bilateral hearing loss are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2005).

2.  From January 7, 2002, the schedular criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation for Bilateral Hearing Loss

In a July 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation, effective from October 
25, 1999.  The veteran has appealed that determination.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Different percentage 
ratings have been assigned before and after January 7, 2002.  
The record, however, does not support assigning other 
different percentage disability ratings during the time 
periods in question, for the reasons discussed in the 
separate sections below.

During the pendency of his appeal, in a May 2002 rating 
decision, the RO granted a 10 percent rating under Diagnostic 
Code 6100 for the veteran's bilateral hearing loss 
disability, effective from January 7, 2002.  The appeal for a 
higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993)(where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's bilateral hearing loss 
disability, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In considering the veteran's claims, the Board acknowledges 
the veteran's descriptions of his bilateral hearing loss 
symptomatology -- in personal statements, in hearing 
transcripts, VA examination reports, and private as well as 
VA treatment notes -- and treats his statements as credible 
assertions.  In this case, the Board notes that the veteran 
is a retired physician.  In Black v. Brown, 10 Vet. App. 279, 
284 (1997), the Court held that a nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  Since the veteran is a retired 
physician, the Board places some probative value on his 
opinion.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  The Court has 
specifically noted that the assignment of disability ratings 
for hearing impairment are derived by mechanical application 
of numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The opinions and observations of the 
veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with 
respect to determining the severity of his service-connected 
bilateral hearing loss disability.  See 38 C.F.R. §§ 
3.159(a); 4.85 (2005).  They are, however, relevant to his 
claim for an extraschedular evaluation.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2005).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; Table 
VI and Table VII (2005).  

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c) (2005).

Evaluation for Hearing Loss - Prior to January 7, 2002

The veteran's bilateral hearing loss disability was rated as 
noncompensable under Diagnostic 6100 for the time period 
prior to January 7, 2002.

VA treatment notes dated from October 1999 to June 2001 
showed treatment for bilateral hearing loss as well as 
multiple adjustments of the veteran's hearing aids.  A May 
2000 private audiological evaluation report as well as 
private audiologist's statement indicated that the veteran 
suffered from moderate bilateral sensorineural hearing loss 
as well as significantly impaired speech recognition in 
background noise.   

The Board notes that the claims file contains private 
audiology evaluation reports dated in September 1961 and May 
2000 that included audiometric findings in graphic instead of 
numeric form.  The Board is unable interpret the audiograms 
which are presented in graphic rather than numerical form.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  

An August 2000 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
90
85
LEFT
15
30
75
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 68 decibels for the right ear and 49 
decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 84 % in the right ear 
and 92 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level 
"III" for the right ear and Level "I" for the left ear.  
When applied to Table VII, these numeric designations 
translated to a noncompensable evaluation.  

For this time period, the veteran's audio examination report 
results do not apply to the criterion of an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2005).

Based on the evidence discussed above, the Board finds that 
the record does not support the assignment of a compensable 
evaluation for bilateral hearing loss for this time period.  
Consequently, the Board finds that the severity of the 
veteran's service-connected hearing loss disability residuals 
continue to more nearly approximate the noncompensable (zero 
percent) rating assigned for the period prior to January 7, 
2002.  See 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(2005).

Entitlement to Increased Evaluation for Hearing Loss - From 
January 7, 2002  

The veteran's bilateral hearing loss disability is currently 
rated as 10 percent under Diagnostic 6100 for the time period 
from January 7, 2002 to the present.

A February 2002 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
90
95
LEFT
25
45
85
90

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 71 decibels for the right ear and 61 
decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 76 % in the right ear 
and 72 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level "IV" 
for the right ear and Level "V" for the left ear.  When 
applied to Table VII, these numeric designations translated 
to a 10 percent evaluation.  

For this time period, the veteran's audio examination report 
results do not apply to the criterion of an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2005).

Based on the evidence discussed above, the Board finds that 
the record does not support the assignment of an evaluation 
in excess of 10 percent for bilateral hearing loss for the 
time period from January 7, 2002.  Consequently, the Board 
finds that the severity of the veteran's service-connected 
bilateral hearing loss disability residuals continue to more 
nearly approximate the 10 percent rating currently assigned.  
See 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2005).

Entitlement to Extraschedular Evaluations

The veteran's primary argument is that his hearing loss 
disability warrants assignment of an extraschedular 
evaluation.  The RO determined that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
for an extraschedular rating was not warranted.  Under 38 
C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  

In the May 2002 and April 2003 hearing transcripts, the 
veteran asserted that his service-connected bilateral hearing 
loss disability warrants entitlement to an extraschedular 
evaluation.  He contends that VA testing procedures do not 
properly assess the severity of his hearing loss disability.  
Rather, he argues that, due to the unique nature of his 
current hearing loss disability, ambient noise causes a 
greater adverse effect on his hearing and speech recognition 
abilities.  

In this case, the Schedule is not inadequate; higher ratings 
are available under the Schedule for the veteran's service-
connected bilateral hearing loss disability.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for compensable or increased ratings 
during the time periods in question have not been shown.  

Evidence of record also does not indicate that the service-
connected bilateral hearing loss disability alone has 
required frequent periods of hospitalization.  Rather, the 
primary argument is that the hearing loss disability produces 
marked interference with the veteran's employment.  The 
veteran is a retired physician who currently teaches one 
medical class on interviewing techniques and physical 
diagnoses at a local medical college.  The May 2002 hearing 
transcript contains his testimony that his hearing loss 
disability was "an actual handicap to me in doing an 
effective teaching job", but evidence of record does not 
show that his current hearing loss disability has produced 
marked interference with his current employment.  The veteran 
submitted a Fall 2002 student evaluation form containing data 
rating his teaching effectiveness by 8 students in his small 
group.  It contained a notation asking the veteran to turn up 
his hearing aid.  Nonetheless, other comments about the 
veteran's teaching were positive.  Six students rated him as 
"3 = effective - meets expectations" and two students rated 
him as "4 = extremely effective," for a mean score of 3.25 
-- which would equate to an "effective - meets 
expectations" rating.  Thus, while the veteran's hearing 
loss does affect his teaching, it has not rendered him less 
than effective in this employment.  

The veteran also argues that he has a particular type of 
cochlear hearing loss disability that presents and 
exceptional or unusual disability picture.  He has submitted 
specific statements from a private audiologist concerning his 
particular hearing loss, including one dated in October 2002, 
which  indicated that the veteran continued to suffer from 
moderate bilateral sensorineural hearing loss that is greater 
in his right ear, as well as speech recognition that was 
reduced at a level consistent with cochlear pathology.  In 
addition, the veteran has submitted Internet material, 
medical articles, and other medical treatise evidence in 
October 2002 which he deems relevant to his claim.  He argues 
that the particular cause of his hearing loss in service 
produces a type of hearing loss due to cochlear pathology 
that gives him greater difficulty in hearing speech, 
particularly in the presence of ambient noise.  The Board has 
considered the articles concerning speech perception under 
specific conditions of interference, hearing aids, and 
background noise submitted by the veteran, in relation with 
the other clinical evidence of record.  These documents, 
while informative, are general in nature and in no way 
address the specifics of his individual claim.  The Court has 
consistently held that medical treatise evidence that is 
generic and inconclusive as to the specific facts in a case 
was insufficient to establish probative evidence like a 
causal link between an inservice injury and a current 
disability.  See Wallin v. West, 11 Vet. App. 509 (1998). 

As noted above, the Board has considered the veteran's 
statements concerning his bilateral hearing loss severity.  
However, while evidence of record indicates that the veteran 
is a retired pediatrician, it is neither contended nor shown 
that the veteran has special knowledge regarding audiology.  
This limits the probative value of his testimony and 
statements as medical opinions concerning his hearing loss, 
although his statements do have general medical probity as 
well as great relevance concerning the frustrations and 
problems that he experiences in dealing with his hearing loss 
in specific situations.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997) (opinion of veteran's wife, a nurse, was not 
probative because, while medically trained, she gave no 
indication that she had special knowledge regarding 
cardiology).  Nonetheless, the Board places greater probative 
value on the objective findings and medical opinions provided 
by the VA physicians in August 2000 and February 2002 
concerning the severity of the veteran's bilateral hearing 
loss disability.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

More importantly, however, in evaluating all of the evidence 
of record, the Board must conclude that the totality of the 
evidence does not support a conclusion that the veteran's 
particular hearing loss disability so markedly interferes 
with his employment so as to make the application of the 
rating schedule impractical in this particular case, despite 
the particular nature of his cochlear hearing loss.  The 
Board is entirely sympathetic to the veteran's frustrations 
in dealing with his hearing loss in specific situations.  
Nonetheless, he is still able to function effectively in his 
teaching occupation.

For the reasons discussed above, the assignment of an 
extraschedular rating for the veteran's bilateral hearing 
loss disability is not warranted for the time periods prior 
to and after January 7, 2002.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 
October 1999.  Thereafter, in a rating decision dated in July 
2000, the veteran's claim for entitlement to service 
connection for bilateral hearing loss was granted and a 
noncompensable rating was assigned, effective from October 
25, 1999.  The issue concerning the evaluation of the 
veteran's bilateral hearing loss disability was initially 
raised in a notice of disagreement following the assignment 
of the initial disability evaluation.  VAOPGCPREC 8-2003 
holds that the section 5103(a) notice need not be sent; 
rather, the procedures of section 7105(d) apply.  
Nonetheless, letters dated in April 2003 from the Board as 
well as in October 2004 and December 2004 from the Appeals 
Management Center (AMC) were sent to the veteran.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The Board 
acknowledges that the section 5103(a) notice in this instance 
was sent to the veteran after the RO's July 2000 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed below.  Further, after the notice 
was provided, the case was readjudicated in a July 2005 
supplemental statement of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

In a April 2003 letter from the Board as well as October 2004 
and December 2004 letters from the Appeals Management Center 
(AMC), the veteran was notified regarding what information 
and evidence is needed to substantiate his increased rating 
claims to include extraschedular evaluations, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit evidence in his possession 
that pertains to the claims.  Moreover, to the extent that 
the veteran was not specifically advised to submit any 
pertinent evidence in his possession by these letters, he was 
given the text of 38 C.F.R. § 3.159 in the February 2004 and 
July 2005 SSOCs.  Consequently, he was aware of this 
provision.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in April 2003, 
October 2004, and December 2004 as well as the February 2004 
and July 2005 SSOCs complied with these requirements.  

Additionally, the Board notes that the October 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the October 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient treatment records, and 
VA examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The Board notes that an 
October 1999 VA audiology consultation note indicated that 
the veteran underwent an audiogram on that date.  While, the 
results of the October 1999 VA audiogram are not located in 
the claims file, the Board notes that VA audiogram results 
dated in 2000 and 2002 were associated with veteran's claims 
file and used to assess the current severity of the veteran's 
hearing loss disability.  VA's duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claims.  Multiple VA examinations were provided to evaluate 
the veteran's hearing loss disability.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in September 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the time period prior to January 
7, 2002 is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the time period from January 7, 
2002 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


